Citation Nr: 0823684	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder.  

2. Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of United States Code.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Army from June 1967 to August 1975 and in the Navy from 
January 1982 to November 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In a statement in October 2007, the veteran raised claims of 
increase for diabetes mellitus and hearing loss, which are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

In October 2007, the veteran timely submitted to the Board 
additional evidence without a waiver of the right to have the 
evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304.  

The claim for Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code is deferred 
pending the completion of development on the claim for 
increase for post-traumatic stress disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records from the Portland, 
Oregon VA Medical Center since August 
2005

2. Schedule the veteran for a VA 
psychiatric examination to determine 
the level of impairment due to post-
traumatic stress disorder, as 
distinguished from major depressive 
disorder (reports of VA 
hospitalizations in October 2004 and in 
July 2005), if feasible.  The claims 
file should be made available to the 
examiner for review.  

The examiner is asked to comment, in 
particular, upon the varying 
conclusions drawn by the VA examiners 
in January 2004 and November 2005 and 
by the veteran's treating VA therapist, 
K.H., with regard to the severity of 
occupational and social impairment from 
the post-traumatic stress disorder.  

3. After the above development is 
completed, adjudicate the claim for 
increase for post-traumatic stress 
disorder to include the evidence added 
to the file in October 2007.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


